This action was brought to recover money for work and labor done for the intestate by the plaintiff, and for money lent to the intestate in his lifetime. To support the case by evidence, a small red pocket book was produced, which among other entries contained one of 31 days’ work at $2,25 per day. Objections were made to the admissibility of this book as evidence; for that, it was not a book which showed the daily transactions of the plaintiff, was manifest from the entry referred to. .

By the Court.

The act of Parliament upon this subject, only makes shopkeepers’ and merchants’ books evidence. Even under that statute, such evidence is of the lowest grade. Under that act, blacksmiths’ and physicians’ books *253have been admitted to bo evidence, and the books of mechanics generally, when the entries appear to be daily, or are made when the work is done, or the article delivered. The credit given to such books seems to rest upon this idea: that as the entry is made from day to day as the articles are made or delivered, there is no reason to suspect that they are made with a view to fraud or injustice, especially when it is in proof that the party is in the habit of keeping fair and correct books. But when the entries are not made from day to day as the work is done, or the article delivered, as in the present case, where the entry is for 31 days’ work at ¡$*2,25 per day, amounting to $69,75, which, if the entries had been made as contemplated by the statute would have required 31 entries, the court cannot say that the book comes within the reason or equity of the statute ; and it is therefore rejected as evidence.